United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3335
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Peter William Ihnken

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                    ____________

                            Submitted: September 5, 2019
                             Filed: September 10, 2019
                                    [Unpublished]
                                   ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Peter Ihnken appeals his conviction and the sentence the district court1 imposed
after he pleaded guilty to a felon-in-possession offense, pursuant to a plea agreement

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, sitting by designation in the District of North Dakota.
containing a partial appeal waiver. His counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), raising issues
regarding whether Ihnken’s prior felony convictions prohibited him from possessing
firearms or ammunition; whether his sentence should have been enhanced under the
Armed Career Criminal Act; and whether he was misled, at the change-of-plea
hearing, into believing he would receive a shorter prison term. We conclude that the
appeal waiver is valid and enforceable, and that it applies to the issues counsel raises
on appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 890-91 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal
falls within scope of waiver, defendant knowingly and voluntarily entered into plea
agreement and waiver, and enforcing waiver would not result in miscarriage of
justice).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues for appeal outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal, and we grant counsel leave to withdraw.
                      ______________________________




                                          -2-